Exhibit 10.1


CONSULTING AGREEMENT


    

THIS AGREEMENT, dated as of March 24, 2005, is made by and between Express
Scripts, Inc. (the “Company”) and Barrett A. Toan (the “Executive”).
 
WITNESSETH:
 
WHEREAS, Executive is employed as Chief Executive Officer of the Company and as
Chairman and director of the Company's Board of Directors (the “Board”) pursuant
to an employment agreement with the Company dated April 1, 1999 as amended (the
"Employment Agreement");
 
WHEREAS, such Employment Agreement expires on March 31, 2005, (the "Commencement
Date");  
 
WHEREAS, the Company desires and has requested that after the Commencement Date
and through the date of the Company's 2006 Annual Meeting, Executive serve as
the non-executive Chairman of the Board and as a consultant to the Company;
 
WHEREAS, the Company has agreed that it will nominate Executive as part of the
Company-recommended slate of directors at the Company's 2005 Annual Meeting;
 
WHEREAS, Executive has agreed to serve as the non-executive Chairman of the
Board if elected and to be available at the Company's request to render services
to the Company as a consultant from the Commencement Date through the date of
the Company's 2006 Annual Meeting;
 
WHEREAS, the Company and Executive desire to set forth the terms and conditions
of his service as non-executive Chairman of the Board and of his service as a
consultant after the Commencement Date;
 
WHEREAS, the parties agree the Employment Agreement shall remain in full force
and effect through the Commencement Date and shall thereafter expire, and
further agree that Executive shall be entitled to all compensation and benefits
under the Employment Agreement as of such date (or, as applicable, such earlier
date as may be specified in the Employment Agreement) in accordance with and
subject to the terms of the Employment Agreement;
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants set forth below, the Company and Executive agree as follows:
 
1.  Duties, Responsibilities & Status.
 
A.  Non-Executive Chairman of the Board.   During the Term of this Agreement (as
defined in Section 2(A), below), and subject to his election to the Board,
Executive shall serve as the non-executive Chairman of the Board and, subject to
the direction of the Board from time to time, shall have all duties and
responsibilities commensurate with such position including without limitation,
establishing and reviewing Board agendas; directing Board information requests
to the Company; presiding at Board meetings; providing directors education on
relevant issues; together with the Chief Executive Officer of the Company,
acting on behalf of the Company with respect to government relations (both
legislative and administrative) and non-financial public relations including
acting as spokesperson for the Company on such topics; acting as adviser on such
specific issues and projects as may be assigned by the Board or any of its
committees including litigation advice, strategic planning review, review of
succession planning for the Company's senior officers, review of the Company's
annual budget with the Company's Chief Executive Officer prior to presentation
of such budget to the Board; acting as adviser to the Company's Chief Executive
Officer as may be requested by the Chief Executive Officer; acting as a
representative for the Company in community involvement matters (including Civic
Progress); and serving as a member of the Board of Directors of ESI Foundation.
 
B.  Consulting.   During the Term of this Agreement (as defined in Section 2(A),
below), Executive shall be available to render consulting services to the
Company on such matters as the Company may request and that are mutually agreed
upon by Executive and the Company ("Consulting Services"); provided, that the
times at which Executive provides consulting services shall be requested with
reasonable notice and mutually agreed to by Executive, which consent shall not
be unreasonably withheld; provided, further, that  Executive shall not be
required to render Consulting Services pursuant to this Agreement in excess of
35 hours per month. The Company may request that Executive provide Consulting
Services in excess of 35 hours per month and Executive may agree to provide such
additional consulting services ("Additional Consulting Services") and upon
providing such Additional Consulting Services shall receive additional
compensation as set forth in Section 3(C) hereof. Consulting Services and
Additional Consulting Services shall be rendered at the Company’s corporate
headquarters in Maryland Heights, Missouri or at such other location which is
mutually agreed to by the Company and Executive.
 
C.  Independent Contractor Status.   During the Term, Executive shall be an
independent contractor, and not an employee of the Company, in all matters
pertaining to providing Consulting Services or Additional Consulting Services
hereunder, and Executive shall not have the authority to assume, create or incur
any liabilities or obligations of any kind (express or implied) against or on
behalf of the Company. Further, Executive shall not be entitled to any
compensation or to participate as an employee in any of the fringe or employee
benefit programs of the Company except as otherwise expressly provided herein.
 
2.  Agreement Term & Termination.
 
A.  Agreement Term.   The Term of this Agreement shall commence the day after
the Commencement Date (the “Effective Date”) and shall end on the date of the
Company's 2006 Annual Meeting unless earlier terminated as provided in Section
2(B), below.
 
B.  Early Termination of the Agreement.   Subject to Section 3(G), below, this
Agreement (i) may be terminated at any time and for any reason by the Board upon
giving written notice to Executive, (ii) may be terminated at any time and for
any reason by the Executive upon giving written notice at least thirty (30) days
in advance of such termination and (iii) shall be terminated upon Executive's
death or Disability (as defined in 2(C), below).
 
C.  Disability.   For purposes of this Agreement, “Disability” shall mean a
mental or physical condition which, in the opinion of a physician selected by
Executive with the consent of the Company (whose consent shall not be
unreasonably withheld), renders Executive unable or incompetent to carry out the
duties specified herein and which is expected to be permanent or to last for an
indefinite duration.
 
D.  Failure to Elect to Board.   The failure of the shareholders of the Company
to elect Executive to serve on the Board at the 2005 Annual Meeting shall not
constitute a termination or breach of this Agreement by the Company, and the
provisions of this Agreement pertaining to Executive’s consulting services to
the Company shall remain in full force and effect.
 
E.  Termination before Effective Date.   This Agreement shall terminate and be
of no further force and effect if Executive’s employment under the Employment
Agreement shall terminate for any reason prior to the Effective Date.
 
3.  Compensation and Equity.
 
A.  Compensation for Services as Non-Executive Chairman.   For his service as
non-executive Chairman of the Board pursuant to Section 1(A), above, the Company
shall pay Executive annual compensation at such times and in such amount as the
Company pays under the plan or policy generally in effect for directors on the
Board from time to time. In addition, Executive shall receive options (the
"Director Options") in accordance with the Company's plan or policy in effect
generally for directors of the Board; provided that, notwithstanding any term in
such plan or policy to the contrary, Executive's Director Options shall be 100%
fully vested no later than the earlier of (i) the first anniversary of the grant
date of such Director Options and (ii) the date of the Company's 2006 Annual
Meeting, provided that in either case he continues to serve as a director on the
Board through such date.
 
B.  Compensation for Consulting Services.   During the Term, Executive shall
receive compensation for Consulting Services pursuant to Section 1(B), above, in
the amount of $30,000 per month payable on such dates and in such manner as
agreed upon by the Company and Executive which dates shall not be later than the
fifteenth (15th) day of the month following the month for which such
compensation is payable (e.g., no later than May 15th for amounts due with
respect to April).
 
C.  Compensation for Additional Consulting Services.   In the event the Company
requests and Executive agrees to provide Additional Consulting Services (as
defined in Section 1(B), above), the Company shall pay Executive an amount equal
to $7500 per day for such Additional Consulting Services, and such amounts shall
be payable on the same dates and manner as provided in 3(B), above.
 
D.  Expense Reimbursement.   Executive shall be entitled to be reimbursed for
any and all out-of-pocket expenses paid by Executive in connection with or
related to the services provided pursuant to this Agreement subject to providing
such documentation as may be required under the Company's applicable policies or
programs. In addition, the Company shall reimburse Executive for all
out-of-pocket expenses (including without limitation, travel, lodging and
conference fees) for attending one (1) conference of Executive's choice on
corporate governance issues in calendar year 2005.
 
E.  Additional Benefits.
 
     (i)  Indemnification. To the extent permitted by applicable law, Executive
shall be indemnified and held harmless with respect to his role as a director
and non-executive Chairman of the Board during the Term of this Agreement and
thereafter to the same extent as other officers and directors of the Company;
and to the extent permitted by applicable law, the Executive shall be
indemnified and held harmless with respect to his role as a consultant and with
respect to the Consulting Services and any Additional Consulting Services to the
same extent and for the same period as he is indemnified as a director and
non-executive Chairman of the Board.
 
              (ii)  D&O Coverage. To the extent permitted by applicable law and
to the extent such coverage is available at commercially reasonable rates,
Executive shall be entitled to D&O coverage during the Term of this Agreement
and for a total period of six (6) years after the Commencement Date under the
Company's applicable D&O coverages and policies.
 
  (iii)     Legal Fees.
 
 (1)     The Company shall reimburse Executive for all reasonable legal fees and
expenses incurred in connection with respect to his change in status to
non-executive Chairman of the Board including without limitation reasonable
legal fees and expenses with respect to counseling in connection with,
negotiation and drafting of this Agreement.
 
(2)   The Company shall reimburse Executive for all reasonable legal,
accounting, expert witness or other fees, costs or expenses (including
negotiation and counseling fees) incurred by Executive in an effort to secure,
preserve, establish entitlement to, or obtain compensation or benefits under
this Agreement. The Company shall, regardless of the outcome of such effort,
reimburse Executive (in accordance with this Section) for such fees and
expenses.
 
(3)   The Company shall reimburse Executive for all reasonable legal fees and
expenses of "shadow counsel" incurred in connection with any pending or future
shareholder and derivative litigation or other claims against the Company in
which Executive is a defendant.
 
(4)   The Executive's right to reimbursement of legal fees and expenses for
reasons other than those specified in this Section shall be governed by the
Company's by-laws.
 
(5)   Reimbursement of legal fees and expenses under this Section shall be made
on a current basis, promptly after Executive’s written submission of a request
for reimbursement together with evidence that such fees and expenses were
incurred; provided that solely with respect to reimbursements made pursuant to
Section 3E (iii)(2) if Executive does not substantially prevail in his efforts
to secure, preserve, establish entitlement to, or obtain compensation or
benefits under this Agreement, the Executive shall repay to the Company all such
reimbursements.
 

    (iv)  Offices & Support. The Company shall provide Executive at Company
expense such administrative and executive secretarial support at the Company's
office(s) as Executive reasonably requires or requests in order to perform the
duties and responsibilities set forth herein. In addition, the Company shall
provide or reimburse Executive for the costs and expenses of setting up and
maintaining a home office (including without limitation, business telephone
lines, computer, printer, fax and /or copy machine and related supplies and
expenses, cellular phone and/or pda, and appropriate stationary and office
supplies etc.)
 
    (v)  Health Insurance. The Company shall reimburse Executive for the cost
(including a full tax gross-up for any and all applicable federal, state or
local taxes) of such health insurance coverage (group or individual) for
Executive, his spouse and applicable dependents as Executive in his sole
discretion shall select for calendar years 2005 and 2006 through the date of the
Company's 2006 Annual Meeting.
 
F.  Equity.   Executive agrees that while serving as non-executive Chairman of
the Board, Executive shall retain unencumbered ownership of Company stock
(including any stock acquired upon exercise of the Director Options) having a
value of at least $360,000. To the extent Executive owns Company stock in excess
of such amount ("Additional Equity"), Executive shall, at his sole discretion,
be entitled to sell any portion or all of such Additional Equity pursuant to one
or a series of 10b5-1 plans adopted by him or otherwise as permitted by
applicable securities laws and regulations; provided, that, if the Company
notifies Executive in writing of its desire to purchase all or any portion of
such Additional Equity at the current market price thereof and the Company and
Executive mutually agree to the number of shares to be purchased and other
customary terms and conditions of such purchase or purchases, the Executive
shall agree to sell all or such portion of the Additional Equity to the Company
to the extent and as permitted by applicable securities laws and regulations.
 
G.  Compensation upon Early Termination of this Agreement.   In the event that
this Agreement is terminated pursuant to Section 2(B)(i) by the Company prior to
the end of the Term, Executive shall receive a lump-sum payment as of the date
of such termination of the compensation described in 3(B), above, payable for
the lesser of (i) six (6) months or (ii) the remainder of the Term of the
Agreement in such amount as Executive would have received if the Agreement
continued during such period and Executive continued to provide Consulting
Services hereunder during such period. In addition, the Company shall pay
Executive in a lump-sum any and all amounts due to Executive under this Section
3 (B) and (C) for any period prior to termination of the Agreement as of the
date of such termination. If this Agreement is terminated pursuant to Section
2(B)(ii) or (iii) prior to the end of the Term, Executive (or if applicable, his
Beneficiary) shall receive payment hereunder through the date of termination
(pro-rated if termination occurs other than on the last day of a month), payable
not later than the fifteenth day of the next succeeding month.
 
4.  Notices.   Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail, registered or certified, postage prepaid with return
receipt requested, as follows:
 
      If to the Company:
Express Scripts, Inc.
13900 Riverport Drive
Maryland Heights, MO 63403
Attention: General Counsel & Corporate Secretary
 
      If to Executive:
Barrett A. Toan
XXXXXXXXXXXX
XXXXXXXXXXXX
 
      With copy to:
Leslie A. Klein, Esq.
Sonnenschein Nath & Rosenthal LLP
8000 Sears Tower
Chicago, Illinois 60606
Facsimile: XXXXXXXXXX

 
Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective when actually received
by the addressee.
 
5.  Entire Agreement.   This Agreement together with the Employment Agreement
supersedes any and all other agreements, either oral or written, between the
parties hereto with respect to the subject matter hereof and contains all of the
covenants and agreements between the parties with respect thereto.
 
6.  Modification.   No change or modification of this Agreement shall be valid
or binding upon the parties hereto, nor shall any waiver of any term or
condition in the future be so binding, unless such change or modification or
waiver shall be in writing and signed by the parties hereto.
 
7.  Counterparts.   This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which shall constitute one
document.
 
8.  Assignment.   Company shall have the right to assign this Agreement to its
successors or assigns. The terms “successors” and “assigns” shall include any
person, corporation, partnership or other entity that buys all or substantially
all of Company’s assets or all of its stock, or with which Company merges or
consolidates. The rights, duties and benefits to Executive hereunder are
personal to him, and no such right or benefit may be assigned by him.
 
9.  Binding Effect.   This Agreement shall be binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and assigns.
 
10.  Governing Law.   The validity and effect of this Agreement shall be
construed under, governed by and enforced in accordance with the laws of the
State of Missouri, without regard to the choice of law provisions, statutes,
regulations or principles of this or any other jurisdiction. 
 
11.   Non-waiver.   No failure on the part of either Executive or the Company to
exercise, and no delay by either Executive or the Company in exercising any
right, power, or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or remedy by either
Executive or the Company preclude any other or further exercise thereof or the
exercise by such party of any other right, power or remedy. No express waiver or
assent by either Executive or the Company of any breach of or default in any
term or condition of this Agreement by the other party shall constitute a waiver
of or an assent to any succeeding breach of or default in the same or any other
term or condition hereof.
 
12.  Interest.   If the Company does not pay any cash amount due to Executive
under this Agreement within three business days after such amount first became
due and owing, interest shall accrue on such amount from the date it became due
and owing until the date of payment at an annual rate equal to 100 basis points
above the base commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment.
 
13.  Beneficiary.   If Executive dies prior to receiving all of the amounts
payable to him in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary (“Beneficiary”) designated by
Executive in Exhibit A and thereafter as such designation may be changed by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Such payments shall be made in
a lump-sum. Such payments shall not be less than the amount payable to Executive
as if Executive had lived to the date of payment and were the payee. Executive,
without the consent of any prior Beneficiary, may change his designation of
Beneficiary or Beneficiaries at any time or from time to time by a submitting to
the Company a new designation in writing.
 
14.  Confidential Matters and Proprietary Information.
 
(a)   Executive acknowledges that during the course of performance of the
Consulting Services and Additional Consulting Services, Executive will acquire
and/or develop certain knowledge, data, and/or intellectual property which is
confidential and/or proprietary to the Company. Such information may include,
but is not limited to, information (including technical information, experience
or data) regarding the Company’s products, business, plans, programs,
facilities, processes, methods, systems, marketing plans, data, equipment,
costs, customers and operations (collectively, the “Information”). The
Information shall include all notes, memoranda, records, tapes, print-outs and
other documents, including, but not limited to, all drafts, copies and excerpts
thereof, embodying or referring to the Information, regardless of the medium on
which such information is stored (collectively, the “Documents”). Executive
shall (i) treat all such Information and Documents as the Company’s confidential
and proprietary property, (iii) not use or disclose such Information or
Documents to any third parties, without in each instance securing the prior
written consent of the Company. All Information and Documents shall be the sole
and exclusive property of the Company and shall be subject to this Section 14.
Upon termination or expiration of this Agreement, Executive shall deliver all
records, data, information, and other documents produced or acquired during the
performance of this Agreement, including anything that contains any portion of
the Information, or any of the Documents, and all copies thereof to the Company.
Notwithstanding the foregoing, Executive may maintain one archival copy of all
reports delivered to the Company and of all working papers necessary to support
its analyses, conclusions and recommendations, provided, that all such reports
and papers shall not be used for any other purpose (other than to archive and
keep a record of such information), shall be retained in a place and manner
sufficient to protect the confidentiality and non-disclosure of such
information, shall continue to be subject to this Section 14, and shall remain
the sole and exclusive property of the Company.


(b)   The obligation of confidence set forth in this Section 14 shall not apply
with respect to information that: (i) is or becomes generally known to the
public by a source other than Executive through no fault of Executive or (ii) is
not acquired by Executive from the Company or from sources who are in breach of
an obligation of confidentiality to the Company. If Executive is required to
disclose any Information and/or Documents by law or a governmental agency acting
within its authority or jurisdiction, or if Executive receives a subpoena or
other validly issued administrative or judicial process requesting all or any
portion of the Information or Documents, Executive shall (x) first immediately
notify the Company of the existence, terms and circumstances surrounding such
request; (y) first consult with the Company on the advisability of taking
legally available steps to resist or narrow such request; and (z) if disclosure
of such Information is required or reasonably deemed appropriate, exercise its
best efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to such portion of the Information that
is to be disclosed which the Company designates.


(c)   Executive acknowledges that for purposes of providing the Consulting
Services to the Company, Executive may receive information regarding certain
individuals, which may include, among other things, Protected Health Information
(“PHI”) as defined under the Health Insurance Portability and Accountability Act
of 1996, Subtitle F, Public Law 104-191, Section 261, et seq., and any rules
promulgated thereunder from time to time by the U. S. Department of Health and
Human Services (the “HIPAA Rules”). Therefore, Executive shall comply with
applicable state and federal laws, rules and regulations relating to the
confidentiality of all such information.


15.  Deliverables, Works, and/or Intellectual Property.   All Deliverables,
Works, and/or Intellectual Property (as defined in this Section 15) shall be the
sole and exclusive property of the Company, shall be considered, will be, and
are works made for hire for the sole and exclusive benefit of the Company, and
the Company shall own any and all right, title and interest in, to, or under any
Deliverables, Works, and/or Intellectual Property. Executive hereby irrevocably
assigns, transfers and conveys to the Company (and shall require any of its
employees, independent contractors, and agents to do so), all of its and/or
their right, title and interest in, to and under the Deliverables, Works, and
Intellectual Property, in the United States and throughout the world. The
Company shall have the sole and exclusive right to determine whether to seek any
copyright, patent, trademark, or other protections for any of the Deliverables,
Works, and/or Intellectual Property, and Executive agrees that it will
reasonably cooperate with the Company in any steps the Company may take to
protect any Deliverables, Works and/or Intellectual Property including, but not
limited to, executing any and all applications, assignments or other instruments
which the Company deems desirable or necessary in order to protect, confirm,
and/or enforce its rights in and to such Deliverables, Works, or Intellectual
Property.
 
(a)   The term “Deliverables” shall mean any materials or products resulting
from the performance of Consulting Services or Additional Consulting Services
including, but not limited to, all presentations, programs, software, firmware,
and other materials developed, made, produced, and/or delivered, under or in
connection with this Agreement.


(b)   The term “Works” shall mean all works of authorship, tangible expressions,
contributory works, writings, designs, models, drawings, photographs, physical
property, programs, software, source code, object code, screen displays,
business models, computer models, reports, documents, copyrights, derivative
works, multimedia, interactive multimedia, training tools, decision trees, or
the like, including, but not limited to, those that are within the subject
matter covered and/or protectable under Title 17 of the U.S. Code, that are
developed, made, produced, reduced to a tangible medium of expression, and/or
delivered, under or in connection with this Agreement.


(c)   The term Intellectual Property shall mean any inventions, ideas,
discoveries, processes, methods, systems, patent applications, patents,
continuing and continuation-in-part patent applications, divisional patent
applications, reissue applications, reexamination patents, copyright
applications, copyrights, Works, designs, software, programs, models,
trademarks, services marks, trademark applications, trademark registrations,
trade dress, logos, names, slogans, marks, graphic depictions, trade secrets,
confidential and/or proprietary business or technical information, or the like,
including anything created, conceived, generated, reduced to practice, or
otherwise developed or made by Executive, any of its employees, independent
contractors, and/or agents, whether alone or with others, under or in connection
with the Consulting Services or Additional Consulting Services and/or this
Agreement.
 
       (d)   Deliverables, Works, and Intellectual Property shall not include:
(i) general skills, know-how, methods, techniques, modules, and technology known
and used by Executive prior to Executive’s provision of any services to the
Company under this Agreement (“Tools”); (ii) commercially available software
that may be used by Executive and licensed from third-parties for the
development, maintenance or implementation of the work (“Third-Party Rights”).
All Tools shall be and remain the property of Executive (to the extent Executive
owns such rights), except to the extent that Executive hereby grants the Company
a perpetual, non-exclusive, irrevocable, paid-up royalty-free, worldwide,
license to use, reproduce, display, transmit, market, sell, modify, enhance, and
create derivative works of any such Tools (and to have third parties perform
such activities on the Company’s behalf) in connection with the Deliverables,
Works, and Intellectual Property provided and/or developed hereunder.
 
16.  Survival.   Sections 3(E)(i), (ii), (iii) and (v), Section 3(G), Sections
14 and 15 shall survive the expiration or termination for any reason of this
Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
EXPRESS SCRIPTS, INC.
 
By:        /s/ Gary G. Benanav                                                  
Name:   Gary G. Benanav                                                        
Title:     Director and Chairman of Compensation  &         
      Management Development Committee                                      
 
 
EXECUTIVE:
 
            /s/ Barrett A. Toan                                
                  
Barrett A. Toan



